Citation Nr: 0602966	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-28 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for left ear tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2005, the veteran testified at a Travel Board in 
San Antonio, Texas.  


FINDING OF FACT

The current evidence shows that the veteran has bilateral 
hearing loss and left ear tinnitus that is likely due to the 
exposure to acoustic trauma in service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss and left ear tinnitus is 
due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken hereinbelow, 
discussion of compliance with the Veterans Claims Assistance 
Act is not necessary here.

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for organic diseases of the nervous system is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Analysis

The veteran maintains that his hearing was damaged in 1969 
while serving in Vietnam, when a piece of field artillery was 
fired over his head causing bleeding from his left ear and a 
short period of near total hearing loss.  

The veteran's February 1971 separation examination actually 
shows improved bilateral hearing from when the veteran was 
inducted in 1969.  In 1980, the veteran received a physical 
which showed bilateral high frequency hearing loss.  
Subsequent hearing exams in 1992 and 1995 confirm that the 
veteran experienced mild high frequency hearing loss.  In 
October 2003, the veteran was afforded a VA examination to 
address the etiology of his hearing loss and tinnitus.  

VA examination of October 2003 revealed that the veteran had 
mild high frequency hearing loss and left ear tinnitus.  The 
examiner was asked to opine as to whether it was at least as 
likely as not that the veteran's bilateral hearing loss and 
left ear tinnitus were related to his period of military 
service.  The examiner stated that he felt that it was not at 
least likely as not that the veteran's bilateral hearing loss 
and left ear tinnitus were related to his period of service.  
The examiner stated that the veteran's bilateral hearing loss 
started in 1980, well after he was on active duty and while 
he was working as a jet engine mechanic and apparently 
exposed to high noise levels.  At his September 2005 hearing, 
the veteran testified that in 1980 he had not been working as 
a jet engine mechanic.  Treatment records confirm that the 
veteran was not working as a jet engine mechanic in 1980; he 
was working as a warehouse man and not exposed to acoustic 
trauma.  

In essence, the October 2003 examiner attributed the 
veteran's bilateral hearing loss and left ear tinnitus to 
acoustic trauma.  He opined, however, that it was due to 
noise associated with his being a jet engine mechanic rather 
than acoustic trauma in service.  When the hearing loss was 
first shown, the veteran had not worked as a jet engine 
mechanic, and the only evidence of record of acoustic trauma 
was in service.  Thus, the Board finds that the evidence is 
at least in equipoise and service connection for bilateral 
hearing loss and left ear tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for left ear tinnitus is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


